Citation Nr: 1027621	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 
1988, October 1989 to March 1991, and November 2002 to August 
2003 with additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In connection with his appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in May 2010; a transcript of the hearing is 
associated with the claims file.    

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of his own statement regarding his 
in-service noise exposure and current hearing difficulty.  In 
connection with such evidence, he submitted a waiver of agency of 
original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 
(2009).  Therefore, the Board may properly consider the newly 
received evidence.

The issues of entitlement to service connection for right eye and 
low back disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his in-
service exposure to acoustic trauma.

2.  Resolving all doubt in favor of the Veteran, tinnitus is 
related to his in-service exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the Veteran's 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303 (2009).

2.  Tinnitus was incurred during the Veteran's military service.  
38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral 
hearing loss and tinnitus herein constitutes a complete grant of 
the benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations.  

At his May 2010 Board hearing and in documents of record, the 
Veteran contends that he was exposed to acoustic trauma during 
his active duty and Reserve duty military service.  Specifically, 
he alleges that, as a naval flight officer, he worked around all 
types of military aircraft and was exposed to loud noises.  He 
further reports that, throughout his military service, he noticed 
a decrease in his hearing and a ringing in his ears.  Therefore, 
the Veteran claims that service connection is warranted for such 
disorders.

A Veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; and 
(3) any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a hearing 
loss where the Veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court has also held that VA regulations do not 
preclude service connection for a hearing loss which first met 
VA's definition of disability after service.  Hensley, supra, at 
159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, on a May 
1988 audiogram, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
5
10
10
5

At such time, the Veteran denied hearing loss.  On a June 1989 
audiogram, which was used as a baseline throughout his military 
service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
10
0
5
5

At such time, the Veteran denied hearing loss.  On a December 
1989 audiogram, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
5
5
10
20

In March 1990 and April 1990, the Veteran was treated for otitis 
externa of the right and left ears, respectively.  Later in April 
1990, the Veteran was seen for complaints of decreased hearing, 
pain, and discomfort.  Following an examination, right otitis 
externa, resolving, was diagnosed.  On November 1989 and November 
1990 Officer Physical Examination Questionnaire, the Veteran 
denied hearing loss and ringing in the ears.  On a November 1990 
audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
5
10
0
15
5

On a February 1991 audiogram, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
15
LEFT
5
5
0
15
10

On an August 1992 audiogram, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
20
LEFT
10
10
0
15
15

On a November 1993 audiogram, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
15
0
LEFT
0
5
0
10
0

At such time, the Veteran denied hearing loss.  On a November 
1998 audiogram, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
20
20
LEFT
0
10
5
20
10

It was noted that the Veteran had high frequency hearing loss in 
the right ear as there was a serial change.  Such was not 
considered disqualifying.

On an undated Post-Deployment Health Assessment, which reflects 
that the Veteran began serving in October 2002, he denied ringing 
of the ears.  On an April 2003 audiogram, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
25
LEFT
5
15
5
20
20

At such time, it was noted that the Veteran was routinely exposed 
to noise and had a positive Standard Threshold Shift (STS).  He 
was advised of the change in his hearing and the need to return 
for follow up.  

On a June 2003 audiogram, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
25
LEFT
5
15
5
20
20

At such time, the Veteran denied hearing loss.  

In addition to the documented worsening of the Veteran's hearing 
over the course of his military service, he is competent to 
assert the occurrence of an in-service injury, i.e., exposure to 
acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  Moreover, such noise exposure is 
consistent with the Veteran's service as a naval flight officer.  
See 38 U.S.C.A. § 1154(a).

Post-service treatment records reflect diagnoses of bilateral 
hearing loss and tinnitus.  In this regard, at a November 2007 VA 
examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
30
LEFT
10
20
15
25
30

Speech recognition was 100 percent  in the right ear and 96 
percent in the left ear.  The examiner diagnosed mild 
sensorineural hearing loss from 3000 to 8000 Hertz in the right 
ear and found that hearing was essentially within normal limits 
in the left ear.  The examiner also noted that the Veteran had 
periodic tinnitus that began a couple of years previously.  

Records from Dr. Stephens dated in February 2009 reflect 
diagnoses of asymmetric sensorineural hearing loss and tinnitus.  
An accompanying audiogram reflects the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
-
35
LEFT
35
40
40
-
45

While such audiogram is in graph form and has not been 
interpreted, the Board notes that the Court has held that, as 
fact-finding is a proper function of the Board, the Board is 
permitted to interpret the graphical representations contained in 
the audiograms into numerical results.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  However, as no pure tone threshold 
was recorded for 3000 Hertz and the speech discrimination portion 
of the audiogram is not shown to conform to the requisite 
standards using the necessary Maryland CNC speech recognition 
test, such may not be used by the Board in determining whether 
the Veteran has a bilateral hearing loss disability as defined by 
VA regulations.  

Additionally, at a September 2009 VA examination, which was 
conducted by the same audiologist who performed the November 2007 
VA examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
35
LEFT
25
30
30
35
45

Speech recognition was 96 percent in the right ear and 88 percent 
in the left ear.  The examiner diagnosed sloping to a mild 
sensorineural hearing loss from 2000 to 8000 Hertz bilaterally.  
She also observed that the Veteran's bilateral hearing was 
essentially within normal limits through 1000 Hertz.  
Additionally, the examiner diagnosed bilateral recurrent 
tinnitus, which she noted that the Veteran reported in 2007 that 
the onset a couple of years previously.  

Therefore, based on the September 2009 VA examination, the Board 
finds that the contemporary medical evidence demonstrates a 
current bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Dr. Stephens and the VA examiner also diagnosed 
tinnitus, which the latter noted to be recurrent and bilateral in 
September 2009.  Accordingly, as the Veteran has current 
diagnoses of bilateral hearing loss and tinnitus, the remaining 
inquiry is whether such disorders are related to his military 
service.  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
sensorineural hearing loss to a degree of 10 percent within the 
one year following his active duty service discharge in August 
2003.  As such, presumptive service connection is not warranted 
for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Relevant to whether the Veteran's bilateral hearing loss is 
directly related to his military service, the VA examiner opined 
in November 2007 that such was caused by or the result of 
military service noise exposure.  Specifically, she noted the 
Veteran's baseline June 1989 audiogram revealed normal hearing 
from 500 to 6000 Hertz bilaterally as did his June 2003 active 
duty audiological examination; however, when comparing the two 
examinations, a STS was evident bilaterally.  

Pertinent to the etiology of the Veteran's tinnitus, the VA 
examiner indicated in November 2007 that such was not due to the 
same etiology as his hearing loss.  She further opined that, as 
the Veteran denied tinnitus after his 2003 deployment, it was not 
caused by or the result of military service noise exposure.  

While the Veteran's service treatment records dated through June 
2003 reflect that he denied ringing in his ears throughout his 
military career, which formed the basis for the VA examiner's 
opinion, the Board notes that he indicated at his September 2009 
VA examination that he retired from the Reserves on September 1, 
2009.  In this regard, he testified competently and credibly at 
his May 2010 Board hearing that he worked around aircraft during 
active duty as well as Reserve duty and would hear ringing in his 
ears from time to time while around the aircraft, but did not 
want to complain as he would no longer be able to fly.  
Additionally, he submitted a list of the type of noise he was 
exposed to while serving on active and Reserve duty.  

Moreover, in November 2007, the VA examiner noted that the 
Veteran had periodic tinnitus that began a couple of years 
previously, which would include during his Reserve duty.  
Additionally, in December 2009, N.N., a fellow service member, 
indicated in a statement that he was stationed with the Veteran 
from September 1989 to November 1990 at the Naval Air Station 
Pensacola in Florida and, during such time, they participated in 
flight operations.  N.N. further stated that, often after flight 
operations, the Veteran complained of ear pain and ringing in his 
ears on more than one occasion.   Likewise, in a May 2010 
statement, the Veteran indicated that when he reported discomfort 
in his ears in 1990, which is documented in his service treatment 
records, such included ringing in the ears.

As indicated previously, the Veteran is competent to testify to 
factual matters of which he has first-hand knowledge.  
Specifically, he is competent to report when his tinnitus began 
and the continuity of such symptomatology.  See 38 C.F.R. 
§ 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, such 
is supported by N.N.'s report in his December 2009 statement.

Additionally, the Court has stated that lay evidence may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 
(2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (lay testimony could, in certain circumstances, constitute 
competent nexus evidence).

Therefore, based on the Veteran's competent and credible report 
that his tinnitus began during his military service, which 
includes his active and Reserve duty, as well as his continuity 
of such symptomatology since his military service, the Board 
resolves all reasonable doubt in his favor and finds that 
tinnitus is related to his in-service exposure to acoustic 
trauma.  Therefore, service connection for such disability is 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107; 38 C.F.R. 
§§ 3.6(a), 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Prior to consideration of the Veteran's claims of entitlement to 
service connection for right eye and low back disorders, the 
Board finds that a remand is necessary to ensure that due process 
is followed and that there is a complete record upon which to 
decide his claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to service 
connection for a right eye disorder, there are outstanding 
service treatment records that need to be obtained for 
consideration in his appeal.  Specifically, at his May 2010 Board 
hearing, the Veteran testified that he had been poked in the 
right eye by a tree branch while serving on active duty for 
training at Wright Patterson Air Force Base in Dayton, Ohio, in 
the summer of 2004 and sought emergency medical treatment.  These 
records are not contained in the claims file.  Therefore, such 
records should be requested directly from the hospital at Wright 
Patterson Air Force Base.  

Moreover, relevant to both claims, the Board notes that the 
Veteran reported at his September 2009 VA audiological 
examination that he retired from the Reserves on September 1, 
2009.  Therefore, any additional outstanding service treatment 
records 
not already contained in the claims file should be obtained for 
consideration in the Veteran's appeal.   

Additionally, relevant to the Veteran's claim for service 
connection for a low back disorder, he reported at his May 2010 
Board hearing that he sought treatment from a private physician, 
Dr. Roberts, in Detroit, Michigan.  Such records are not 
contained in the claims file and are relevant to the Veteran's 
appeal.  Therefore, on remand, records from Dr. Roberts, as well 
as any other physician the Veteran identifies, should be 
requested and obtained.

The Board further notes that the Veteran has been afforded VA 
examinations in November 2007 in order to determine whether his 
right eye and low back disorders are related to his military 
service.  The Board notes that additional evidence relevant to 
such claims has been associated with the claims file since the 
November 2007 examinations and the Board has herein ordered that 
additional records pertinent to such disorders be obtained.  
Therefore, after securing all outstanding records, the AOJ should 
request an addendum opinion from the November 2007 VA examiners 
in which all the newly received evidence, as well as the 
Veteran's lay statements regarding service incurrence and 
continuity of symptomatology of his right eye and low back 
disorders, is reviewed and considered.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete service treatment 
records, to include those from the Wright 
Patterson Air Force Base hospital dated in 
the summer of 2004, should be obtained from 
any appropriate source, to include directly 
from the Wright Patterson Air Force Base 
hospital and the Veteran's Reserve unit.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claims on appeal.  After securing any 
necessary authorization from him, obtain all 
identified, outstanding treatment records, to 
include those from Dr. Roberts.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
claims file and a copy of this Remand should 
be returned to the VA examiners who conducted 
the Veteran's spine and eye examinations in 
November 2007 for addendum opinions.  
Specifically, both examiners are requested to 
fully review the claims file, to include the 
newly associated records as well as the 
Veteran's lay statements regarding service 
incurrence and continuity of symptomatology 
of his right eye and low back disorders, and 
offer an addendum opinion regarding whether 
any diagnosed right eye and low back disorder 
are related to the Veteran's military 
service.  The rationale for any opinion 
offered should be provided.  If the November 
2007 VA examiners are unavailable, 
appropriate medical professionals should be 
solicited to render the requested opinion.  
If any examiner cannot offer an opinion 
without examining the Veteran, he should be 
scheduled for the appropriate examination(s). 

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


